DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
NOTE:	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 07/12/2021 is entered. Claims 11 and 15 are cancelled. Claims 10, 12, 13 and 19 have been amended.  New claims 20 and 21 have been added. Claims 10, 12-14 and 16-21 are pending in the application.
In view of submission of deposit information (07/12/2021) and the viability statement filed on 08/12/2021, the rejection under 35 U.S.C 112 (a) is withdrawn.
In view of amendment to the claims 10 and 19 and arguments of record, the written description and enablement rejections under 35 U.S.C 112 (a) of record are withdrawn.
Conclusion
4.	Claims 10, 12-14, 16-18, 20-21 and 19 are allowed and are renumbered as 1-10 respectively.
Correspondence
5.	Any inquiry concerning this communication or earlier communications from the examiner
should be directed to Padmavathi. Baskar whose telephone number is (571)272-0853.  The
Examiner can normally be reached on Mon-Fri 9:00 A.M-5:30 P.M. 
     	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gary B. Nickol can be reached on 571- 272- 0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
   	 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 


Respectfully,


/Padmavathi Baskar/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        
Padmavathi Baskar, Ph.D. (Microbiology and Immunology)